                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STARSKY IVEY,

                        Petitioner,
                                                                 CIVIL ACTION
        v.                                                       NO. 17-0310

 JAY LANE, SUPERINTENDENT, et al.,

                        Respondents.


                                            ORDER

       AND NOW, this 11th day of December 2018, upon consideration of Petitioner’s Petition

for a Writ of Habeas Corpus (Doc. Nos. 1, 5), the Government’s Response (Doc. No. 22),

Petitioner’s Reply (Doc. No. 24), the Report and Recommendation of United States Magistrate

Judge Henry S. Perkin (Doc. No. 26), and Petitioner’s Objections to the Report and

Recommendation (Doc. No. 29), it is ORDERED that:

       1.     The Report and Recommendation (Doc. No. 26) is APPROVED and ADOPTED.

       2.     The Petition for a Writ of Habeas Corpus (Doc. Nos. 1, 5) is DENIED.

       3.     A Certificate of Appealability SHALL NOT issue because, based on the analysis

              contained in the Magistrate Judge’s Report and Recommendation, as approved and

              adopted by this Court, a reasonable jurist could not conclude that the Court is

              incorrect in denying and dismissing the Habeas Petition.             See 28 U.S.C. §

              2253(c)(2); Slack v. McDaniel, 529 U.S. 473 (2000).

       4.     The Clerk of Court shall close this case for statistical purposes.

                                                     BY THE COURT:



                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J.
